Lamar M. Chambers Senior Vice President and Chief Financial Officer Ashland Inc. 50 E. RiverCenter Blvd., P.O. Box 391 Covington, KY 41012-0391 Tel: 859 815-4341, Fax: 859 815-5056 March 20, 2012 Mr. Rufus Decker Accounting Branch Chief United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC20549 RE:Ashland Inc. Form 10-K for the Year Ended September 30, 2011 Filed November 23, 2011 Form 10-Q for the Period Ended December 31, 2011 Filed January 30, 2012 Response dated February 21, 2012 File No. 1-32532 Dear Mr. Decker: Set forth below are responses from Ashland Inc. (“Ashland” or “we”) to the comments (the “Comments”) of the staff (the “Staff”) of the United States Securities and Exchange Commission (the “SEC”), dated February28, 2012, concerning Ashland’s Annual Report on Form 10-K for the fiscal year ended September30,2011, our Quarterly Report Form 10-Q for the quarterly period ended December 31, 2011 and our response letter dated February 21, 2012. For your convenience, the responses set forth below have been put in the same order as the Comments were presented and repeat each Comment prior to the response.The Comments are highlighted in bold. In response to Comment 4, we are submitting materials on a supplemental basis to the Staff.These materials are being provided under separate cover requesting confidential treatment of these materials pursuant to the provisions of 17 C.F.R. §200.83 and return of these materials pursuant to Rule 12b-4 promulgated under the Securities Exchange Act of 1934, as amended. Form 10-K for the Year Ended September 30, 2011 General Comment 1 Where a comment below requests additional disclosures or other revisions to be made, please show us in your supplemental response what the revisions will look like.These revisions should be included in your future filings, including your interim filings, if applicable. Response 1 Where a comment below requests that additional disclosures or other revisions be made, we have included a draft of the disclosures or revisions within our responses.We will also include such disclosures or revisions in our future filings, including interim filings, as applicable, consistent with the responses outlined below. Ashland Inc. March 20, 2012 Page 2 Management’s Discussion and Analysis Results of Operations – Consolidated Review, page M-6 Use of non-GAAP measures, page M-6 Comment 2 We note your response to comment two in our letter dated January 31, 2012.You state that EBITDA and Adjusted EBITDA provide a supplemental presentation of cash generated from operating earnings on a consolidated and business segment basis.Please tell us what consideration you gave to also reconciling these non-GAAP measures to cash flows provided by operating activities from continuing operations.Refer to Item 10(e)(1)(i)(b) of Regulation S-K. Response 2 We have noted your comment regarding the consideration of reconciling EBITDA and Adjusted EBITDA to cash flows provided by operating activities from continuing operations.Management’s intent in disclosing EBITDA and Adjusted EBITDA is to provide a supplemental measurement of operating performance, where net income would be the most directly comparable financial measure. In our previous response, we included an example of additional disclosure to be included in future filings which included the following language “EBITDA and Adjusted EBITDA provide a supplemental presentation of cash generated from operating earnings on a consolidated and business segment basis.”To clarify our intent as described in the paragraph above, we will replace this previous sentence with the following disclosure: “EBITDA and Adjusted EBITDA provide a supplemental presentation of Ashland’s operating performance on a consolidated and business segment basis.” Operating Income, page M-7 Comment 3 We note your response to comment five in our letter dated January 31, 2012.Given that your determination of EBITDA as presented in your table on page M-7 also includes adjustments that are not in EBITDA as commonly defined, such as impairment charges and a charge for purchased in-process research and development, we continue to believe that you should retitle this measure to better convey that additional adjustments have been made.Please also consider using a title such as Covenant Adjusted EBITDA on page M-24 to better convey that additional adjustments are being made to the EBITDA measure shown there as well. Response 3 We have noted your comment regarding our inclusion of asset impairment and accelerated depreciation charges as well as a charge for purchased in-process research and development in our previous reconciliation of EBITDA.In future filings, we will include these items in our reconciliation to Adjusted EBITDA rather than EBITDA.The following is an example of our reconciliation of EBITDA and Adjusted EBITDA to net income on a consolidated basis for the three years ended September 30, 2011. Ashland Inc. March 20, 2012 Page 3 (in millions) Net income (loss) $ $ $ ) Income tax benefit ) ) ) Net interest and other financing expense Depreciation and amortization (a) EBITDA (Income) loss from discontinued operations (net of income taxes) ) ) Net loss (gain) on acquisitions and divestitures ) ) Other (income) expense ) Actuarial loss on pension and other postretirement plan remeasurement Severance Environmental reserve adjustments - - Asset impairment and accelerated depreciation CastingSolutions transaction and start-up costs - - Inventory fair value adjustment - Results of the Hercules business prior to acquisition - - Charge for purchased in-process research and development - - Plant closing costs - - Currency gain on intracompany loan - - ) Adjusted EBITDA $ $ $ (a) Excludes $19 million, $7 million and $20 million of asset impairment and accelerated depreciation during 2011, 2010 and 2009, respectively. We have also noted your comment regarding the fact that additional adjustments are being made to calculate the EBITDA measure presented for debt covenant purposes.In order to better convey that these adjustments exist, we will use the title “Covenant Adjusted EBITDA” in our future filings. Application of Critical Accounting Policies Goodwill, page M-27 Comment 4 We note your response to comment seven in our letter dated January 31, 2012.Your response indicates that the total of your discounted cash flow models for each reporting unit summed together exceeded your total market capitalization by 71%.Please help us better understand how you were able to conclude that the fair values based on your discounted cash flow models were reasonable in light of this difference.Please address the following: · For each reporting unit, please provide us with the estimated fair value based on your discounted cash flow models both including and excluding the control premium.Please also provide us with each reporting units’ carrying value; · Please provide us with a summary of the industry data that you relied upon in determining that a 71% control premium was reasonable; · You indicate that one of the factors that led to a difference between the total of the discounted cash flow models and your market capitalization was the impact of divesting lower margin businesses and the acquisition of higher margin less cyclical businesses as well as restructuring activities.Given that it appears all of these activities were announced, please help us better understand why you do not think they would have already been considered in your market Ashland Inc. March 20, 2012 Page 4 capitalization.Please also tell us how much of the difference between the total of your discounted cash flow models and market capitalization is related to this factor; and · Please help us further understand how you considered third party target stock prices in your analysis.Given that you indicate the implied control premium would have been approximately 45%, it is not clear how you used this to determine that a 71% implied control premium was appropriate. Response 4 [Redacted.] Financial Statements Notes to the Financial Statements Note A – Significant Accounting Policies Earnings per Share, page F-17 Comment 5 We note your response to comment eight in our letter dated January 31, 2012.Please show us what your reported earnings per share amounts would have been for each of the three years ended September 30, 2011 and the three months ended December 31, 2011 if you had used the two-class method for computing earnings per share for your participating securities. Response 5 We have noted your request to provide the calculation of reported earnings per share amounts under the two-class method. The following table presents the net income earnings per share amounts historically reported using the treasury stock method compared to the earnings per share amounts computed using the two-class method for the periods requested: As Reported As Computed Treasury Stock Method Two-Class Method Difference Quarter ended December 31, 2011 Basic earnings per share from net income $ $ $
